DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 09/13/2021, in which, claims 1-7, are pending. Claims 1, 11 and 16 are independent. Claims 2-10, 12-15 and 17-20, are dependent
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) Claims 1-20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishide (USPAP 2017/0126915]).

Referring to claim 1, Ishido teaches an image reading apparatus ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), comprising: an imaging device  ([203 of fig 2) to image a medium, ([an image reader of fig 1, read image and output image da] see 007]); and a processor ([400 [401] of fig 4, 3see ([0040] the central processing unit (CPU) 401 is configured to conduct the image reading processing by controlling operations of the respective components of the image reading apparatus] see 0040]), 
detect a plurality of edge pixels ([502 of fig 5]) in a sub-scanning direction based on gradation values of a plurality of pixels of which positions in a main scanning direction are mutually the same and a distance between pixels in the sub-scanning direction is within a predetermined range ([the edge detector 502 acquires a detection range setting instruction to specify a range to be subjected to edge detection from the CPU 401, and to detect the edge part within the specified edge detection range] see 0044]), in an input image acquired by imaging the medium by the imaging device, ([the CCD line sensor 203 acquire by imaging the medium by the imaging device 203 into digital image data]), 
detect an end portion ([detect an edge part of the original based on the image data within the edge detection range]), in the main scanning direction of a front end or a rear end of the medium based on a positional relationship between the detected plurality of edge pixels in the sub-scanning direction, and output information relating to the detected end portion, ([the edge detector 502 acquires a detection range setting instruction to specify a range to be subjected to edge detection from the CPU 401, and to detect the edge part within the specified edge detection range, as result of the edge detecting processing is stored in the memory 503 [i.e. outputting means] for the edge detection data] see 0044-0045]).

Referring to claim 2, Ishido teaches an image reading apparatus ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), wherein the processor detects the end portion based on the number or a ratio of the edge pixels in the sub-scanning direction within a certain range in the main scanning direction, ([400 [401] of fig 4, detecting, see ([0040] the central processing unit (CPU) 401 is configured to conduct the image reading processing by controlling operations of the respective components of the image reading apparatus] see 0040]), the main scanning direction of the image reader 106 corresponds to the width direction of the original 102. A sub-scanning direction corresponds to the conveying direction of the original 102).

Referring to claim 3, Ishido teaches an image reading apparatus ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), wherein the processor detects the end portion based on the edge pixels in the sub-scanning direction continuously detected in the main scanning direction. range ([the edge detector 502 acquires a detection range setting instruction to specify a range to be subjected to edge detection from the CPU 401, and to detect the edge part within the specified edge detection range] see 0044]). in an input image acquired by imaging the medium by the imaging device, ([the CCD line sensor 203 acquire by imaging the medium by the imaging device 203 into digital image data, the main scanning direction of the image reader 106 corresponds to the width direction of the original 102. A sub-scanning direction corresponds to the conveying direction of the original 102]).

Referring to claim 4, Ishido teaches an image reading apparatus ([0030] as shown in fig.1]), an image reading apparatus ([the CCD line sensor 203 acquire by imaging the medium by the imaging device 203 into digital image data]), provided with an original conveying mechanism]), wherein the processor detects the end portion based on a distance in the sub-scanning direction between each of the plurality of edge pixels in the sub-scanning direction, ([the edge detector 502 acquires a detection range setting instruction to specify a range to be subjected to edge detection from the CPU 401, and to detect the edge part within the specified edge detection range] see 0044] the main scanning direction of the image reader 106 corresponds to the width direction of the original 102. A sub-scanning direction corresponds to the conveying direction of the original 102]).

Referring to claim 5, Ishido teaches an image reading apparatus ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), wherein the processor detects the end portion based on a frequency of the edge pixels in the sub-scanning direction for a plurality of lines of the main scanning direction, ([the edge detector 502 acquires a detection range setting instruction to specify a range to be subjected to edge detection from the CPU 401, and to detect the edge part within the specified edge detection range] see 0044]).

Referring to claim 6, Ishido teaches an image reading apparatus ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), wherein the processor detects the edge pixels in the sub-scanning direction at regular intervals in the main scanning direction in the input image, ([the edge detector 502 acquires a detection range setting instruction to specify a range to be subjected to edge detection from the CPU 401, and to detect the edge part within the specified edge detection range] see 0044]).

Referring to claim 7, Ishido teaches an image reading apparatus ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), wherein the processor detects a medium width based on the end portion detected by the processor, ([the edge detector 502 acquires a detection range setting instruction to specify a range to be subjected to edge detection from the 400/CPU 401, and to detect the edge part within the specified edge detection range] see 0044]).

Referring to claim 8, Ishido teaches an image reading apparatus ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), wherein the processor detects a side edge of the medium based on the end portion detected by the processor, ([the edge detector 502 acquires a detection range setting instruction to specify a range to be subjected to edge detection from the CPU 401, and to detect the edge part within the specified edge detection range] see 0044]).

Referring to claim 9, Ishido teaches an image reading apparatus ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), further comprising a conveyance roller to convey the medium, wherein the processor([the edge detector 502 acquires a detection range setting instruction to specify a range to be subjected to edge detection from the CPU 401, and to detect the edge part within the specified edge detection range] see 0044]), imaging device images the medium conveyed by the conveyance roller, ([the CCD line sensor 203 acquire by imaging the medium by the imaging device 203 into digital image data]).

Referring to claim 10, Ishido teaches an image reading apparatus ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), further comprising a motor to move the imaging device, ([the controller 400 is connected to the original conveying motor 105 and the image reader 106 (LED light source 201 and CCD line sensor 203), and is configured to conduct conveyance control of the original 102 by the original conveying motor 105 and image reading control by the image reader 106, see 0038]).

Referring to claim 11, Ishido teaches an image reading apparatus ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), comprising: an imaging device  ([203 of fig 2) to image a medium, ([an image reader of fig 1, read image and output image da] see 007]); and a processor ([400 [401] of fig 4, see ([0040] the central processing unit (CPU) 401 is configured to conduct the image reading processing by controlling operations of the respective components of the image reading apparatus] see 0040]), 
detect a plurality of edge pixels ([502 of fig 5]) in a sub-scanning direction based on gradation values of a plurality of pixels of which positions in a main scanning direction are mutually the same and a distance between pixels in the sub-scanning direction is within a predetermined range ([the edge detector 502 acquires a detection range setting instruction to specify a range to be subjected to edge detection from the CPU 401, and to detect the edge part within the specified edge detection range] see 0044]), in an input image acquired by imaging the medium by the imaging device, ([the CCD line sensor 203 acquire by imaging the medium by the imaging device 203 into digital image data]), 
detect an end portion ([detect an edge part of the original based on the image data within the edge detection range]), in the main scanning direction of a front end or a rear end of the medium based on a positional relationship between the detected plurality of edge pixels in the sub-scanning direction, and output information relating to the detected end portion, ([the edge detector 502 acquires a detection range setting instruction to specify a range to be subjected to edge detection from the CPU 401, and to detect the edge part within the specified edge detection range, as result of the edge detecting processing is stored in the memory 503 [i.e. outputting means] for the edge detection data] see 0044-0045]).

Referring to claim 12, Ishido teaches an image reading apparatus ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), wherein the end portion is detected based on the number or a ratio of the edge pixels in the sub-scanning direction within a certain range in the main scanning direction, ([the controller 400 is connected to the original conveying motor 105 and the image reader 106 (LED light source 201 and CCD line sensor 203), and is configured to conduct conveyance control of the original 102 by the original conveying motor 105 and image reading control by the image reader 106]).

Referring to claim 13, Ishido teaches an image reading apparatus ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), wherein the end portion is detected based on the edge pixels in the sub-scanning direction continuously detected in the main scanning direction, ([see, the CCD line sensor 203 has a rectangular light-receiving surface having a long side extending in the main scanning direction]).

Referring to claim 14, Ishido teaches an image reading apparatus ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), wherein the end portion is detected based on a distance in the sub-scanning direction between each of the plurality of edge pixels in the sub-scanning direction, ([CCD line sensor 203 has a rectangular light-receiving surface having a long side extending in the main scanning direction]).

Referring to claim 15, Ishido teaches an image reading method ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), wherein the end portion is detected based on a frequency of the edge pixels in the sub-scanning direction for a plurality of lines of the main scanning direction, ([the CCD line sensor 203 has a rectangular light-receiving surface having a long side extending in the main scanning direction]).

Referring to claim 16, Ishido teaches wherein the computer program causes an image reading apparatus including an imaging device to image a medium, to execute a process, the process comprising, ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), comprising: an imaging device ([203 of fig 2) to image a medium, ([an image reader of fig 1, read image and output image da] see 007]); and a processor ([400 [401] of fig 4, see ([0040] the central processing unit (CPU) 401 is configured to conduct the image reading processing by controlling operations of the respective components of the image reading apparatus] see 0040]), 
detect a plurality of edge pixels ([502 of fig 5]) in a sub-scanning direction based on gradation values of a plurality of pixels of which positions in a main scanning direction are mutually the same and a distance between pixels in the sub-scanning direction is within a predetermined range ([the edge detector 502 acquires a detection range setting instruction to specify a range to be subjected to edge detection from the CPU 401, and to detect the edge part within the specified edge detection range] see 0044]), in an input image acquired by imaging the medium by the imaging device, ([the CCD line sensor 203 acquire by imaging the medium by the imaging device 203 into digital image data]), 
detect an end portion ([detect an edge part of the original based on the image data within the edge detection range]), in the main scanning direction of a front end or a rear end of the medium based on a positional relationship between the detected plurality of edge pixels in the sub-scanning direction, and output information relating to the detected end portion, ([the edge detector 502 acquires a detection range setting instruction to specify a range to be subjected to edge detection from the CPU 401, and to detect the edge part within the specified edge detection range, as result of the edge detecting processing is stored in the memory 503 [i.e. outputting means] for the edge detection data] see 0044-0045]).

Referring to claim 17, Ishido teaches wherein the computer program causes an image reading apparatus including an imaging device to image a medium, to execute a process, the process comprising, ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), wherein the end portion is detected based on the number or a ratio of the edge pixels in the sub-scanning direction within a certain range in the main scanning direction, ([see 0034, the main scanning direction of the image reader 106 corresponds to the width direction of the original 102, a sub-scanning direction corresponds to the conveying direction of the original 102]).

Referring to claim 18, Ishido teaches wherein the computer program causes an image reading apparatus including an imaging device to image a medium, to execute a process, the process comprising, ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), wherein the end portion is detected based on the edge pixels in the sub-scanning direction continuously detected in the main scanning direction, ([see 0033, the main scanning direction of the image reader 106 corresponds to the width direction of the original 102. A sub-scanning direction corresponds to the conveying direction of the original 102]).

Referring to claim 19, Ishido teaches wherein the computer program causes an image reading apparatus including an imaging device to image a medium, to execute a process, the process comprising, ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), wherein the end portion is detected based on a distance in the sub-scanning direction between each of the plurality of edge pixels in the sub-scanning direction, ([main scanning direction of the image reader 106 corresponds to the width direction of the original 102. A sub-scanning direction corresponds to the conveying direction of the original 102]).

Referring to claim 20, Ishido teaches wherein the computer program causes an image reading apparatus including an imaging device to image a medium, to execute a process, the process comprising, ([0030] as shown in fig.1, an image reading apparatus provided with an original conveying mechanism]), wherein the end portion is detected based on a frequency of the edge pixels in the sub-scanning direction for a plurality of lines of the main scanning direction, (0033-0034, the main scanning direction of the image reader 106 corresponds to the width direction of the original 102. A sub-scanning direction corresponds to the conveying direction of the original 102]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677